Citation Nr: 1042169	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-12 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for degenerative joint disease of 
the left hip, including as due to tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to June 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

On the VA Form 9 received in April 2009, the Veteran indicated 
that he wanted a Travel Board hearing.  The Veteran filed a 
statement in May 2009 withdrawing that request.  In December 
2009, the Veteran filed another VA Form 9 indicating that he 
wanted a hearing.  In October 2010, the Veteran was contacted by 
the Board to clarify his hearing request and he indicated that he 
did not want a Board hearing.  As such, the Veteran's hearing 
request is considered withdrawn and the Board will continue with 
appellate review.  See 38 C.F.R. § 20.702(e) (2010).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	By an unappealed April 1990 rating decision, the RO denied the 
Veteran's claim for service connection for left hip degenerative 
arthritis because there was no evidence of arthritis in service 
or compensable manifestation within one year after service.  

3.	Evidence received subsequent to the April 1990 RO decision is 
evidence not previously submitted to the RO, does not relate to 
an unestablished fact necessary to substantiate the claim and 
does not present a reasonable possibility of substantiating the 
Veteran's claim.


CONCLUSIONS OF LAW

1.	The April 1990 RO decision is final.  38 U.S.C.A. § 4005(c) 
(West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

2.	New and material evidence has not been submitted and the claim 
of entitlement to service connection for degenerative joint 
disease of the left hip is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2007 that 
was insufficient.  Another letter was sent in July 2009 that 
addressed the notice elements for service connection and new and 
material evidence.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additionally, specific to requests to reopen, the claimant must 
be notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in July 2009 included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the appellant 
was informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of a November 2009 and a 
June 2010 supplemental statements of the case issued after the 
notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, 
separation documents, private medical records, Social Security 
Administration (SSA) records and VA medical records.  Although a 
VA opinion was not obtained regarding the current claim, the 
Board finds that an opinion is not warranted as VA is not 
required to provide an examination unless new and material 
evidence has been presented.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service connection 
for degenerative joint disease of the left hip, including as due 
to tuberculosis.  This claim is based upon the same factual basis 
as his previous claim, which was last denied in the April 1990 
rating decision that became final.  As such, it is appropriate 
for the Board to consider this claim as a request to reopen the 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. 
Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for service 
connection for degenerative joint disease of the left hip, 
including bone disease due to tuberculosis, was denied by the RO 
in April 1990 because there was no evidence of arthritis in 
service or within one year after service.  The Veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  

Although the RO declined to reopen the Veteran's claim to 
entitlement to service connection for degenerative joint disease 
of the left hip, such a determination, is not binding on the 
Board, and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).  
Because the April 1990 RO decision is the last final disallowance 
with regard to the Veteran's claim, the Board must review all of 
the evidence submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and re-
adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 
282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2010).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In April 1990, the RO reviewed the service treatment records, a 
January 1950 VA examination and VA treatment records.  The 
service treatment records did not show a disability of the left 
hip and the separation examination was negative.  The January 
1950 VA examination also did not show a musculoskeletal 
disability.  The VA treatment records revealed degenerative joint 
disease of the left hip in September 1986.  The RO denied the 
claim because there was no evidence of a disability in service or 
manifestation of degenerative joint disease of the left hip 
within one year after service.  

Since the April 1990 RO decision, additional VA treatment 
records, private medical records and SSA records were submitted.  
The Board reviewed all the evidence submitted since the April 
1990 rating decision.  Although these records show a diagnosis of 
degenerative joint disease of the hips, the evidence does not 
address the etiology of the Veteran's disability.  As such, the 
evidence is considered new because it has not been previously 
submitted to agency decision makers; however, it is not material.  
This evidence does not relate to an in-service disease or 
incurrence that may have caused the Veteran's current disability 
and does not show that is manifested prior to 1986 or within one 
year after service.  Therefore, this evidence does not relate to 
the unestablished facts necessary to substantiate the claim for 
service connection.  As the new evidence does not show an 
incident or disease in service or manifestation within one year 
after service, which were the reasons for the April 1990 denial, 
it does not raise a reasonable possibility of substantiating the 
claim for service connection.  38 C.F.R. § 3.156 (2010).  Thus, 
the Board finds that the evidence submitted since the April 1990 
rating decision is not material.  

The Board acknowledges the Veteran's statements that his hip 
disability is related to service, however, while the Veteran is 
competent to describe symptoms of his disability, the Board 
accords his statements regarding the etiology of his disability 
little probative value as he is not competent to opine on such 
complex medical questions.  Specifically, where the determinative 
issue is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Further, the Veteran has only offered 
conclusory statements regarding the relationship between service 
and his left hip disability.  Such contentions were of record at 
the time of the April 1990 denial and, therefore, are cumulative 
and duplicative of the evidence of record at such time.  
Moreover, the Court has held that lay assertions of medical 
causation cannot suffice as new and material evidence to reopen a 
claim.  See Moray v. Brown, 5 Vet. App. 211 (1993).

Accordingly, having determined that new and material evidence has 
not been submitted, the Veteran's claim for service connection 
for degenerative joint disease of the left hip is not reopened.  


ORDER

New and material evidence not having been submitted, the 
Veteran's claim of entitlement to service connection for 
degenerative joint disease of the left hip is not reopened and 
his claim remains denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


